SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 24, 2013 ROYALE ENERGY, INC. (Exact name of registrant as specified in its charter) CALIFORNIA 000-22750 33-0224120 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 7676 Hazard Center Drive, Suite 1500 San Diego, CA 92108 (Address of principal executive office) Issuer's telephone number:(619) 881-2800 Section 1Registrant’s Business and Operations Item 1.01Entry into a Material Definitive Agreement On December 24, 2013, Royale Energy, Inc. (the “Company”), entered into an agreement between the Company, as buyer, and North Island Financial Credit Union as seller, for the purchase of commercial property in San Diego, California, for a purchase price of $2,000,000, of which $500,000 was paid in cash on the date of purchase, and $1,500,000 was borrowed from an unaffiliated financial institution pursuant to a note secured by the property being purchased. Section 2Financial Information Item 2.01Completion of Acquisition or Disposition of Assets The disclosure provided in Item 1.01 of this report is hereby incorporated by reference into this Item 2.01. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ROYALE ENERGY, INC. Date:December 30, 2013 /s/ Stephen M. Hosmer Stephen M. Hosmer, Co- President, Co-Chief Executive Officer and Chief Financial Officer
